DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1, 3, 7-11, 13, 31, 33, 36 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US PG Pub. 20100294474) in view of Diesch (USP 5094224) hereinafter referred to as Hirota and Diesch, respectively.
Regarding Claim 1, Hirota discloses a heat exchanger, comprising: 
a tube (400, shown in figure 4, see also figure 1 for reference) having a length and an outside boundary (shown in figures 1 and 4), the tube configured to convey fluid therethrough to facilitate heat transfer (see ¶ [1]), and 
the outside boundary of the tube having a bottom wall portion (being the flat portion), a top wall portion opposing the bottom wall portion, and two side wall portions between the bottom wall portion and the top wall portion (as shown in figures 1 and 4); 
a deformed region of the outside boundary (405) comprising a first cross-sectional profile (shown in figure 4),
wherein the bottom wall portion in the deformed region is generally flattened in a direction transverse to gravity (shown in figure 4),
an un-deformed region of the outside boundary extending from the deformed region (shown in figure 4, being at least the section 402), wherein the un-deformed region comprises a second cross-sectional profile (shown in figure 1 and figure 4, being a circular profile), the bottom wall portion in the un-deformed region is un-deformed (shown in figures 1 and 4),

Although in the embodiment of figure 4 Hirota discloses a diffuser may be utilized to facilitate turbulence and increased heat transfer, Hirota fails to disclose a plurality of dimples formed outside of the bottom wall portion in the deformed region.
Diesch, also drawn to a tubular heat exchanger with a flattened section, teaches a plurality of dimples (40) formed outside of the bottom wall portion (shown in figure 1) in a deformed region (34). It is noted that Diesch teaches dimples on a deformed section of a tube, wherein the deformed section of the tube in Diesch correlates to the deformed section of the tube of Hirota.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Hirota with a plurality of dimples formed outside of the bottom wall portion in the deformed region, as taught by Diesch, the motivation being to improve the efficiency of the heat exchanger by mixing of the flow and increasing turbulence within the flow.         
Regarding Claim 3, a modified Hirota further teaches the outside boundary defines an interior through which the fluid is conveyed and an exterior (see ¶ [1] of Hirota, regarding the flow of the fluids within the tube and externally of the tube), and each dimple of the plurality of dimples (previously taught by Diesch, see the rejection of Claim 1) is a deformation of the outside boundary in the deformed region from the exterior toward the interior (shown in figure 3 of Diesch).
Regarding Claim 7 a modified Hirota further teaches the plurality of dimples (previously taught by Diesch, see the rejection of Claim 1) are spaced apart along the deformed region (as shown in figure 3 of Diesch).
Regarding Claim 8, a modified Hirota further teaches the plurality of dimples (previously taught by Diesch, see the rejection of Claim 1) is spaced apart equidistantly (as shown in figure 3 of Diesch).
Regarding Claim 9, although a modified Hirota discloses an HVAC unit (see ¶ [2] of Hirota, “heating and refrigeration, air conditioning”) comprising the heat exchanger of claim 1 (see rejection of Claim 1), Hirota fails to disclose a burner attached to the tube.
Diesch, also drawn to a heat exchanger for a furnace, teaches, “The heat exchanger element is in the form of an elongated tube and comprises an inlet, an outlet, a flue portion, and an enhanced portion.  The inlet is operably connected to the burner” (col. 3 ll. 28-31), see also figure 9).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heating or air-conditioning heat exchanger of Hirota with a burner being attached to the tube, as taught by Diesch, the motivation being to provide a heating source that is utilized to generate the heat that efficiently heats a space, wherein the heating source is widely known and present in a large number of heating applications.         
Regarding Claim 10, Hirota discloses a heat exchanger, comprising: 

the outside boundary of the tube having a bottom wall portion, a top wall portion opposing the bottom wall portion, and two side wall portions between the bottom wall portion and the top wall portion (as shown in figures 1 and 4), wherein 
a segment of the length of the tube comprises alternating regions comprising un-deformed outside boundary regions (shown in figures 1 and 4, being the regions of the tube (400) not having the lower height section (412)) and a deformed outside boundary region (shown in figures 1 and 4, being the regions of the tube (400) having the lower height section (412)), 
the bottom wall portion in the deformed outside boundary region is flattened in a direction transverse to gravity (shown in figure 4, wherein the bottom wall is flat, see also figure 1 for reference), the bottom wall portion in each un-deformed outside boundary region is substantially circumferential (see figure 1 and also ¶ [31]) 
and the bottom wall portion in the deformed outside boundary region and the bottom wall portion in each un-deformed outside boundary region are aligned with one another (shown in figure 4, see also figure 1 and figure 6 for reference).
Although in the embodiment of figure 4 Hirota discloses a diffuser may be utilized to facilitate turbulence and increased heat transfer, Hirota fails to disclose the deformed outside boundary region comprises a plurality of dimples selectively placed outside of the bottom wall portion in the deformed outside boundary region.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Hirota with the deformed outside boundary region comprises a plurality of dimples selectively placed outside of the bottom wall portion in the deformed outside boundary region, as taught by Diesch, the motivation being to improve the efficiency of the heat exchanger by mixing of the flow and increasing turbulence within the flow.         
Regarding Claim 11, a modified Hirota further teaches the un-deformed outside boundary regions do not comprise dimples (previously taught by Diesch, see the rejection of Claim 10, wherein the dimples (40) are placed only in the enhanced portion (34)).
Regarding Claim 13, a modified Hirota further teaches the plurality of dimples is selectively placed on the side wall portions in the deformed outside boundary region (previously taught by Diesch, see the rejection of Claim 10, wherein the dimples (40) are placed only in the enhanced portion (34)).
Regarding Claim 31, a modified Hirota further teaches the deformed region comprises a flattened geometry (shown in figure 4 and figure 1 of Hirota).
Regarding Claim 33, a modified Hirota further teaches the top wall portion in the deformed region and the top wall portion in the un-deformed region are offset from one another (shown in figure 4 and figure 1 of Hirota).
Regarding Claim 36, although Hirota discloses the second cross-sectional profile is a circular cross-sectional profile (as shown in figure 4, see also figure 1 for reference), Hirota fails to explicitly disclose the first cross-sectional profile is an elliptical cross-sectional profile.
Diesch, also drawn to a tubular heat exchanger with a flattened portion, teaches a flattened portion (34) has a cross-sectional profile is an elliptical cross-sectional profile (shown in figure 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Hirota with the tube having an elliptical cross-sectional profile, as taught by Diesch, the motivation being that a flattened elliptical cross section in a pipe is known to accelerate and disrupt the flow of fluid contained therein thereby increasing heat transfer. 
Regarding Claim 39, Hirota further discloses the un-deformed region (shown in figure 4, being at least the section 402, see also figure 1 for reference) does not comprise dimples (shown in figure 4).  
Regarding Claim 40, Hirota further discloses the tube is a tube segment, the un- deformed region (shown in figure 4, being at least the section 402, see also figure 1 for reference) forms an inlet of the tube segment (shown in figure 4), 
the heat exchanger (represented in figure 4 and figure 1 for reference) comprises an additional un-deformed region of the outside boundary extending from the deformed 
the bottom wall portion in the additional un-deformed region is aligned with the bottom wall portion in the deformed region and the bottom wall portion in the un- deformed region (shown in figures 1 and 4, see also figure 6 that shows multiple aligned bottom walls).

	
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US PG Pub. 20100294474) in view of Diesch (USP 5094224) as applied in Claims 1, 3, 7-11, 13, 31, 33, 36 and 39-40 above and in further view of Ruckwied et al. (US PG Pub. 20110000657) hereinafter referred to as Ruckwied.
Regarding Claim 4, although a modified Hirota further teaches each dimple of the plurality of dimples has a substantially rectangular shape (“generally rounded rectangular shape”, col. 5 ll. 9, see Diesch) and has a length greater than its width (as shown in figure 2 of Diesch), and wherein the length is oriented perpendicular to the length of the tube (as shown in figure 2 of Diesch). A modified Hirota fails to disclose the shape of the dimple is oval.
Ruckwied teaches an oval dimple (“the impressions in the x-, y-,and z-direction can be made round, oval, elongated oval, rectangular, or also in another form”, Para. 85).
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a rectangle shaped dimple with an oval shaped dimple; further the prior art to Ruckwied teaches that an oval shaped dimple and a rectangular shaped dimple are art recognized equivalents.  Therefore, since modifying the prior art to Hirota with having an oval shaped dimple, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Ruckwied there will be reasonable expectations of success, it would have been obvious to have modified the invention of Hirota by having an oval shaped dimple in order to increase turbulence and therefore heat transfer efficiency.
Regarding Claim 5, a modified Hirota further teaches the plurality of dimples is formed on the side wall portions in the deformed region (the location of the dimples is previously taught by Diesch, see the rejection of Claim 1).
Regarding Claim 6, a modified Hirota further teaches the top wall portion in the un-deformed region is substantially circumferential (shown in figures 1 and 4 of Hirota and shown in figures 2-3 of Diesch).

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US PG Pub. 20100294474) in view of Diesch (USP 5094224) as applied in Claims 1, 3, 7-11, 13, 31, 33, 36 and 39-40 above and in further view of O’Donnell et al. (USP 8459342) hereinafter referred to as O’Donnell.
Regarding Claim 37, Hirota fails to disclose each of the bottom wall portion in the deformed region and the bottom wall portion in the un-deformed region is oriented at an angle with respect to a horizontal plane.
O’Donnell, also drawn to a heat exchanger for a gas heat system, teaches a tube is tilted at an angle with respect to a horizontal plane (as shown in figure 6). It is noted that Hirota previously teaches the deformed and un-deformed regions having a respective bottom wall portion, wherein O’Donnell teaches that it is known to angle a tube for a heat exchanger.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the respective bottom wall portions of Hirota with being oriented at an angle with respect to a horizontal plane, as taught by O’Donnell, the motivation being to allow for fluid to drain out of the heat exchanger tube through gravity, thereby allowing for an increased fluid flow or to negate degradation or failure of said tube through stagnant fluid pooling within the tube.         
Regarding Claim 38, Hirota fails to explicitly disclose that the angle is between 1 and 15 degrees. Since O’Donnell does, however, teach that an acute angle is utilized in order to efficiently drain fluid from the heat exchanger tube the angle value is proportionate to the rate of which the fluid will leave the tube. Therefore, the angle or slope of the tube is recognized as a result-effective variable, i.e. a variable which See MPEP 2144.05 II.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
	Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/           Primary Examiner, Art Unit 3763